Case 1:21-cv-22445-KMM Document 15-1 Entered on FLSD Docket 07/12/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                              CASE NO.: 1:21-CV-22445-MOORE/LOUIS

  DONALD J. TRUMP, the Forty- Fifth
  President of the United States,
  INDIVIDUALLY AND ON BEHALF OF A
  CLASS OF PERSONS SIMILARLY
  SITUATED,

         Plaintiff and the Class,
  vs.

  YOUTUBE, LLC., and SUNDAR PICHAI,

         Defendants.
                                    /

                               CERTIFICATION OF JOHN Q. KELLY

         John Q. Kelly Esquire, pursuant to Rule 4(b) of the Rule Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the

  Local Rule of the United States District Court for the Southern District of Florida; and (2) I am a

  member in good standing of the Appellate Division of the Supreme Court of the State of New

  York; and (3) I have not filed three of more motions for pro hac vice admission in this District

  within the last 365 days.

         .



                                                /s/ John Q. Kelly, Esq.
                                                John Q. Kelly
